Appeal from an order of the Supreme Court at Special Term entered in Clinton County, which dismissed a petition for a writ of habeas corpus. The petition and supporting papers indicate that the County Court of Bronx County purportedly accepted relator’s plea of guilty to the lesser of two counts of an indictment and, this being ineffective in the absence of a recommendation by the District Attorney (Code Grim. Pro., § 342-a; Matter of McDonald v. Sobel, 272 App. Div. 455, affd. 297 N. Y. 679), and sentence not having been imposed, that relator withdrew that plea and thereupon pleaded guilty to the major count. Relator’s present application is grounded, in part, on his claim of double jeopardy, as to which the application was properly denied (People ex rel. Grogan v. Morhous, 270 App. Div. 871), and in part on other contentions which have been determined adversely to relator in at least two coram nobis proceedings and are not, in any event, cognizable in a habeas corpus proceeding. Order unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Gibson and Herlihy, JJ.